Russell, O. J.
1. “A grantee who accepts a deed is deemed to have expressly agreed to do what it is stipulated in the deed that he shall do.” McGraw v. Webb, 134 Ga. 579, 581 (68 S. E. 324), and cit.
2. A court of equity will not give the aid of injunction to a complainant when the effect of the grant of such injunction would be to assist the petitioner to accomplish that which he has agreed not to do; and a party who has agreed that property shall not be subjected to a specified use has no standing in a court of equity, when seeking an injunction which will in effect aid him in devoting the property to a use violative of his undertaking.
3. Consequently, where a petition for .injunction to prevent interference with negro tenants of the petitioner shows on its face that the petitioner holds title to the premises sought to be rented under a deed containing a stipulation or agreement that the property shall not be occupied by negroes, such petition shows no equitable right in the complainant, and it is not error to sustain a demurrer thereto based upon such want of equity.

Judgment affirmed.


All the Justices concur.

Lankford & Rogers and Saffold & Sharpe, for plaintiff.